[Cite as Sekulovski v. Ohio Real Estate Comm., 2019-Ohio-280.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Tony Sekulovski,                                    :

                Appellant-Appellant,                :
                                                                    No. 18AP-235
v.                                                  :             (C.P.C. No. 17CV-9599)

Ohio Real Estate Commission,                        :            (REGULAR CALENDAR)

                Appellee-Appellee.                  :


                                           D E C I S I O N

                                   Rendered on January 29, 2019


                On brief: Fisher, Skrobot & Sheraw, LLC, Brett R. Sheraw,
                and John C. Ridge, for appellant. Argued: Brett R. Sheraw.

                On brief: [Dave Yost], Attorney General, and Brian R.
                Honen, for appellee. Argued: Brian R. Honen.

                  APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Tony Sekulovski is appealing from the trial court's affirming of an
adjudication of the Ohio Real Estate Commission. He assigns five errors for our
consideration:
                [I.] THIS COURT SHOULD REVERSE THE DECISION AND
                ENTRY JOURNALIZED ON MARCH 9, 2018, WHICH
                AFFIRMED THE ADJUDICATION ORDER, AND THE
                ADJUDICATION ORDER BECAUSE THE NOTIFICATION
                DID NOT INCLUDE THE LAWS AND RULES THAT WERE
                THE SUBJECT OF THE HEARING THAT RESULTED IN
                THE ADJUDICATION ORDER AS REQUIRED BY OHIO
                REVISED CODE § 119.07 AND DID NOT ENABLE
                APPELLANT TO PREPARE AN ADEQUATE DEFENSE TO
                THE CHARGES AGAINST HIM AS REQUIRED BY DUE
                PROCESS UNDER THE OHIO AND UNITED STATES
                CONSTITUTIONS.
No. 18AP-235                                                  2


           [II.] THIS COURT SHOULD REVERSE THE DECISION AND
           ENTRY JOURNALIZED ON MARCH 9, 2018, WHICH
           AFFIRMED THE ADJUDICATION ORDER, AND THE
           ADJUDICATION ORDER BASED UPON APPELLANT
           HAVING      AN    INACTIVE OHIO   REAL    ESTATE
           SALESPERSON LICENSE BECAUSE APPELLANT IS AN
           OUT OF STATE COMMERCIAL BROKER AS DEFINED BY
           OHIO REVISED CODE § 4735.01(S) AND OHIO REVISED
           CODE § 4735.022(A) AUTHORIZES AN OUT OF STATE
           COMMERCIAL BROKER TO PROVIDE THE REAL ESTATE
           SERVICES PROVIDED BY APPELLANT THAT ARE THE
           SUBJECT OF THIS APPEAL.

           [III.] THIS COURT SHOULD REVERSE THE DECISION
           AND ENTRY JOURNALIZED ON MARCH 9, 2018, WHICH
           AFFIRMED THE ADJUDICATION ORDER, AND THE
           ADJUDICATION ORDER BASED UPON APPELLANT NOT
           PROVIDING MR. BRIGDON WITH A CERTIFICATE GOOD
           STANDING RELATED TO HIS ARIZONA LICENSE
           BECAUSE ARIZONA DOES NOT ISSUE CERTIFICATES OF
           GOOD STANDING REGARDING ITS LICENSED REAL
           ESTATE BROKERS, APPELLANT PROVIDED MR.
           BRIGDON WITH A DOCUMENT THAT IS SUBSTANTIALLY
           SIMILAR TO A CERTIFICATE OF GOOD STANDING AND
           WAS IN GOOD STANDING AT ALL TIMES RELEVANT TO
           THE TRANSACTIONS AT ISSUE, AND THE OHIO
           DIVISION OF REAL ESTATE SUBSEQUENTLY ACCEPTED
           A DOCUMENT SIMILAR TO THE DOCUMENT
           ORIGINALLY PROVIDED TO MR. BRIGDON AS BEING
           SUBSTANTIALLY SIMILAR TO A CERTIFICATE OF GOOD
           STANDING.

           [IV.] THIS COURT SHOULD REVERSE THE DECISION
           AND ENTRY JOURNALIZED ON MARCH 9, 2018, WHICH
           AFFIRMED THE ADJUDICATION ORDER, AND THE
           ADJUDICATION ORDER BASED UPON MR. BRIGDON
           NOT REVIEWING EVERY TRANSACTION DOCUMENT
           RELATED TO THE TRANSACTIONS AT ISSUE AS THE
           RECORD DOES NOT SUPPORT SUCH A CONCLUSION
           AND APPELLANT IS NOT STATUTORILY REQUIRED TO
           ENSURE THAT MR. BRIGDON REVIEW EVERY
           TRANSACTION DOCUMENT.

           [V.] THIS COURT SHOULD REVERSE THE DECISION AND
           ENTRY JOURNALIZED ON MARCH 9, 2018, WHICH
           AFFIRMED THE ADJUDICATION ORDER, AND THE
No. 18AP-235                                                                              3

              ADJUDICATION ORDER BASED UPON A FAILURE TO
              DEPOSIT COMMISSIONS FROM THE TRANSACTIONS AT
              ISSUE IN MR. BRIGDON'S TRUST ACCOUNT AS NEITHER
              APPELLANT NOR MR. BRIGDON WERE REQUIRED TO
              DEPOSIT COMMISSIONS THAT HAVE BEEN FULLY
              EARNED IN MR. BRIGDON'S TRUST ACCOUNT.

       {¶ 2} Proceedings before the Ohio Real Estate Commission were conducted by a
hearing examiner. The hearing examiner conducted the proceedings after Sekulovski
received a notice of formal hearing, which notified Sekulovksi of the charges against him
and informed him of the date and time of the formal hearing. The notice included a
document called Schedule A, which includes the following:
              You, Tony Sekulovski, a licensed real estate salesperson
              (License # 0000344422), did the following between
              approximately February of 2014 and approximately October
              of 2014 with respect to one or more of the following
              properties: 9311 Mason Montgomery Road, Mason, Ohio;
              2364 Kings Center Court, Mason, Ohio:

              1. Due to your arrangement or relationship with Christopher
              Brigdon (Brk # 2009001773) failing to comply with one or
              more requirements found in Ohio Revised Code Section
              4735.022(A), you acted like an Ohio broker even though you
              did not maintain an Ohio broker's license and/or you acted
              like an active Ohio real estate licensee even though your Ohio
              real estate salesperson license was inactive. This conduct
              constitutes a violation of Ohio Revised Code Section
              4735.18(A)(6), misconduct as that section incorporates Ohio
              Revised Code Section 4735.02(A) which provides that no
              person shall act as a real estate broker without being licensed
              pursuant to Chapter 4735 or Ohio Revised Code Section
              4735.18(A)(6), misconduct, as that section incorporates Ohio
              Revised Code Section 4735.02(A) which provides no person
              shall provide services that require a license pursuant to
              Chapter 4735 when the licensee's license is inactive.

       {¶ 3} The formal hearing was conducted on June 6, 2017.
       {¶ 4} In light of the above, the first assignment of error has no merit and is
therefore overruled.
       {¶ 5} The second assignment of error acknowledges that Sekulovksi's Ohio Real
Estate License was inactive at the time of the transactions, but alleges that Sekulovksi had
a valid Arizona broker's license which enabled him to conduct the alleged transactions.
No. 18AP-235                                                                              4

The problem with appellant's argument is that he never proved to the Ohio Real Estate
Commission that he had the necessary Arizona broker's license. Appellant cannot
reasonably assert that his inactive Ohio license allowed him to conduct the transactions.
Considering those two facts, the second assignment of error is overruled.
       {¶ 6}     The third assignment of error is related to the second assignment of error.
Sekulovksi did not provide a certificate of good standing from Arizona and the Ohio Real
Estate Commission had the discretion to reject the documents he submitted in lieu of the
documents required by Ohio law.
       {¶ 7} The third assignment of error is overruled.
       {¶ 8} In light of the other findings above, the fourth and fifth assignments of error
are moot. Since Sekulovski never demonstrated that he had the legal authority to conduct
the real estate transactions in Ohio, what documents were or were not reviewed is
irrelevant. Likewise, the account or accounts into which the commissions were deposited
is irrelevant.
       {¶ 9} The fourth and fifth assignments of error are rendered moot.
       {¶ 10} In summary, the first, second, and third assignments of error are overruled.
Our rulings as to the first, second, and third assignments of error render the fourth and
fifth assignments of error moot.
       {¶ 11} The judgment of the Franklin County Court of Common Pleas affirming the
ruling of the Ohio Real Estate Commission is affirmed.
                                                                       Judgment affirmed.
                                     TYACK, J., concurs.
                                   DORRIAN, J., dissents.
                                   _________________